375 F.3d 351
Mousa Elias Salameh SHOKEH, Petitioner-Appellant,v.Caryl THOMPSON; David Venturella; James W. Ziglar; Bureau of Immigration and Customs Enforcement; John Ashcroft, Respondents-Appellees.
No. 03-30859.
United States Court of Appeals, Fifth Circuit.
June 22, 2004.

Mousa Elias Salameh Shokeh, Lake Charles, LA, pro se.
Thomas Burton Thompson, Asst. U.S. Atty., Lafayette, LA, for Respondents-Appellees.
Appeal from the United States District Court for the Western District of Louisiana; Patricia H. Minaldi, Judge.
Before HIGGINBOTHAM, DENNIS and CLEMENT, Circuit Judges.
PER CURIAM:


1
Mousa Elias Salameh Shokeh ("Shokeh") appeals the district court's denial of his pro se 28 U.S.C. § 2241 habeas petition, arguing that the district court erred in holding that his post-removal-order release was permissibly conditioned on his posting $5,000 bond. An opinion in this case was filed on May 10, 2004. Before the mandate was issued, however, facts became available to the Court that renders the case moot: on March 12, 2004, Shokeh was released without bond. As a result, we VACATE the previously filed opinion in this case. See United States v. Miller, 685 F.2d 123, 124 (5th Cir.1982). Further, we VACATE the district court's ruling, and DISMISS the action. United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950); Murphy v. Fort Worth Indep. Sch. Dist., 334 F.3d 470, 471 (5th Cir.2003).